Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Taitron Components Incorporated (the “Company”) on Form10-K for the fiscal year ended December31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. Dated:March 31, 2009 By: /s/ Stewart Wang Stewart Wang Chief Executive Officer and President (Principal Executive Officer) Dated:March 31, 2009 By: /s/ David Vanderhorst David Vanderhorst Chief Financial Officer (Principal Financial and Accounting
